Title: From George Washington to Samuel Washington, 28 July 1772
From: Washington, George
To: Washington, Samuel



Dear Brother,
July 28th 1772.

I should be much obliged to you for your care of those matters committed to Mr Johnston, respecting my Tenants; that is, that you would be kind enough to see that they go properly on; as I find Mr Johnston had other Suits against Kennedy besides my Distress ⟨wch⟩ may possibly be the cause of the Sheriffs delay in Serving it.
You disappointed us greatly in not seeing you down according to promise—My Love, in which Mrs Washington & Miss Custis join is offered to you my Sister &ca and I am Dr Sir Yr Most Affecte Br.

Go: Washington

